Murdoch,
dissenting: Section 115 of the Revenue Act of 1928 provides that the term “ dividend ” means any distribution made by a corporation to its shareholders out of its earnings or profits accumulated after February 28, 1918, and it also provides, for the purpose .of the act, “every distribution is. made out of earnings or profits to the extent thereof, and from the most recently accumulated earnings or profits.” The City National Bank & Trust Co. distributed $200,000 of money belonging to it at a time when it had earnings or profits accumulated after February 28, 1913, amounting to at least $180,822.04. It seems clear to me that the distribution in question was a dividend within the provisions of the statute to the extent of $180,822.04.
Sternhagen, Matthews, and Leech agree with this dissent.